—Order, Supreme Court, Bronx County (Howard Silver, J.), entered September 24, 1997, which, upon renewal, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Since plaintiffs expert’s opinion presented an issue of fact as to whether fluid overload in decedent’s system was a cause of her death, there is a triable issue as to whether the treatment rendered by nonparty Jacobi Hospital was an intervening *323cause, superseding, as a matter of law, any liability of defendant arising from defendant’s emergency room treatment 20 days earlier.
We have considered plaintiff’s contentions for affirmative relief and find such relief to be unwarranted under the circumstances.
Concur — Ellerin, J. P., Wallach, Tom and Mazzarelli, JJ.